EXHIBIT 10.5
(TEXTRON LOGO) [b74351tib7435108.gif]
 
TEXTRON SPILLOVER SAVINGS PLAN
 
Effective January 1, 2009
 

 



--------------------------------------------------------------------------------



 



Textron Spillover Savings Plan
Effective January 1, 2009
Table of Contents

         
Introduction
    1  
 
       
Article I – Definitions
    2  
1.01 Account
    2  
1.02 Beneficiary
    2  
1.03 Benefits Committee
    2  
1.04 Board
    2  
1.05 Change in Control
    2  
1.06 Compensation
    4  
1.07 ERISA
    4  
1.08 Executive Plan
    4  
1.09 IRC
    4  
1.10 Key Executive
    4  
1.11 Key Executive Plan
    4  
1.12 Participant
    4  
1.13 Plan
    4  
1.14 Plan Administrator
    4  
1.15 Qualified Savings Plan
    4  
1.16 Separation From Service
    5  
1.17 Supplemental Shares
    5  
1.18 Statutory Limit
    5  
1.19 Textron
    5  
1.20 Textron Company
    5  
1.21 Total Disability
    5  
 
       
Article II – Participation
    5  
2.01 Eligibility and Participation
    5  
2.02 Period of Participation
    5  
 
       
Article III – Spillover Savings Benefit
    6  
3.01 Supplemental Matching Contribution
    6  
3.02 Crediting Contributions
    6  
3.03 Crediting Dividends and other Adjustments
    6  
3.04 Converting Supplemental Shares to Cash
    7  
 
       
Article IV – Vesting
    7  
4.01 Vesting Schedule
    7  
4.02 Change in Control
    7  

      Textron Spillover Savings Plan   Table of Contents Effective January 1,
2009   Page i

 



--------------------------------------------------------------------------------



 



Table of Contents

         
Article V – Distribution of Accounts
    7  
5.01 Separation From Service
    7  
5.02 Disability or Death
    7  
5.04 Distribution Upon Change in Control
    8  
5.05 Distributions Before July 25, 2007
    8  
 
       
Article VI – Unfunded Plan
    8  
6.01 No Plan Assets
    8  
6.02 Top-Hat Plan Status
    8  
 
       
Article VII – Plan Administration
    8  
7.01 Plan Administrator’s Powers
    8  
7.02 Tax Withholding
    9  
7.03 Use of Third Parties to Assist with Plan Administration
    9  
7.04 Proof of Right to Receive Benefits
    9  
7.05 Claims Procedure
    9  
7.06 Enforcement Following a Change in Control
    10  
 
       
Article VIII – Amendment and Termination
    11  
8.01 Amendment
    11  
8.02 Termination
    11  
8.03 Distributions Upon Plan Termination
    12  
 
       
Article IX – Miscellaneous
    12  
9.01 Use of Masculine or Feminine Pronouns
    12  
9.02 Transferability of Plan Benefits
    12  
9.03 Section 409A Compliance
    13  
9.04 Controlling State Law
    13  
9.05 No Right to Employment
    13  
9.06 Additional Conditions Imposed
    13  

      Textron Spillover Savings Plan
Effective January 1, 2009   Table of Contents
Page ii

 



--------------------------------------------------------------------------------



 



Textron Spillover Savings Plan
Effective January 1, 2009
Introduction
The Textron Spillover Savings Plan (the “Plan”) is an unfunded, nonqualified
deferred compensation arrangement. The Plan is a continuation of the defined
contribution portions of the Supplemental Benefits Plan for Textron Key
Executives (the “Key Executive Plan”) and the Textron Supplemental Benefits Plan
for Executives (the “Executive Plan”). The defined contribution portions of
these plans were separated from the defined benefit portions of the plans
effective January 1, 2007, and the defined benefit portions were combined to
form the Textron Spillover Pension Plan. The defined contribution portions of
the Key Executive Plan and the Executive Plan were continued as separate plans,
the Supplemental Savings Plan for Textron Key Executives and the Textron
Supplemental Savings Plan for Executives, on and after January 1, 2007. These
two plans are now being combined, effective January 1, 2008, to form the Textron
Spillover Savings Plan.
The Plan provides supplemental savings benefits for designated executives of
Textron and its affiliates who participate in the Textron Savings Plan. The Plan
provides benefits that would have been payable under the Textron Savings Plan if
not for the limits imposed by the Internal Revenue Code of 1986, as amended (the
“IRC”).
Appendix A and Appendix B of the Plan set forth the defined contribution
provisions of the Key Executive Plan and the Executive Plan as in effect on
October 3, 2004, when IRC Section 409A was enacted as part of the American Jobs
Creation Act of 2004. Supplemental savings benefits that were earned and vested
(within the meaning of Section 409A) before January 1, 2005, and any subsequent
increase that is permitted to be included in such amounts under IRC
Section 409A, are calculated and paid solely as provided in Appendix A or
Appendix B, whichever is applicable, and are not subject to any other provisions
of the Textron Spillover Savings Plan.
A Key Executive’s supplemental savings benefits that were earned or vested after
2004 and before January 1, 2008, under the Key Executive Plan are subject to the
provisions of IRC Section 409A. These benefits are calculated under Appendix A,
but are paid exclusively as provided in the Textron Spillover Savings Plan (not
including Appendix A). Although the provisions of the Textron Spillover Savings
Plan generally are effective as of January 1, 2008, the provisions that govern
the distribution of benefits earned or vested after 2004 under the Key Executive
Plan are effective as of January 1, 2005.
Supplemental savings benefits provided under the Executive Plan generally are
paid out no later than March 15 following the year in which the benefits are
credited to a participant’s account. In a few cases, however, supplemental
savings benefits that were earned and vested under the Executive Plan before
January 1, 2005, remained unpaid as of the date on which this Plan was
established. These benefits will be paid to the

      Textron Spillover Savings Plan     Effective January 1, 2009   Page 1

 



--------------------------------------------------------------------------------



 



Participants in a lump sum in January of 2008. Any benefits that were credited
under the Executive Plan between January 1, 2007, and December 31, 2007, shall
be paid exclusively as provided in Appendix B.
Appendix A permits a Participant to request a distribution option for the
benefits payable under that Appendix. This special election provision is
effective as of July 25, 2007, the date on which the Plan was adopted by the
Board.
Article I – Definitions
The following terms shall have the meanings set forth in this Article, unless a
contrary or different meaning is expressly provided:

1.01   “Account” means the bookkeeping entry used to record supplemental
matching contributions and earnings credited to a Participant under the Plan.
All amounts credited to the Account shall be unfunded obligations of Textron: no
assets shall be set aside or contributed to the Plan for the Participant’s
benefit. A Key Executive’s Account does not include supplemental savings
benefits that were earned and vested (within the meaning of IRC Section 409A)
before January 1, 2005, and any subsequent increase that is permitted to be
included in such amounts under IRC Section 409A, which are calculated and paid
solely as provided in Appendix A.   1.02   “Beneficiary” means the person
designated under the Plan (including any person who is automatically designated
by the terms of the Plan) to receive any death benefit payable with respect to a
Participant. A Participant’s trust or estate may also be the Participant’s
Beneficiary.   1.03   “Benefits Committee” means the Employee Benefits Committee
of Textron.   1.04   “Board” means the Board of Directors of Textron.   1.05  
“Change in Control” means, for any Participant who was not an employee of a
Textron Company on December 31, 2007:

  (a)   any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”) and of
IRC Section 409A) other than Textron, any trustee or other fiduciary holding
Textron common stock under an employee benefit plan of Textron or a related
company, or any corporation which is owned, directly or indirectly, by the
stockholders of Textron in substantially similar proportions as their ownership
of Textron common stock

      Textron Spillover Savings Plan     Effective January 1, 2009   Page 2

 



--------------------------------------------------------------------------------



 



  (1)   becomes (other than by acquisition from Textron or a related company)
the “beneficial owner” (as defined in Rule 13d-3 under the Act) of stock of
Textron that, together with other stock held by such person or group, possesses
more than 50% of the combined voting power of Textron’s then-outstanding voting
stock, or     (2)   acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person) beneficial ownership
of stock of Textron possessing more than 30% of the combined voting power of
Textron’s then-outstanding stock, or     (3)   acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person) all or substantially all of the total gross fair market value of all of
the assets of Textron immediately prior to such acquisition or acquisitions
(where gross fair market value is determined without regard to any associated
liabilities); or

  (b)   a merger or consolidation of Textron with any other corporation occurs,
other than a merger or consolidation that would result in the voting securities
of Textron outstanding immediately before the merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) 50% or more of the combined voting power of
the voting securities of Textron or such surviving entity outstanding
immediately after such merger or consolidation, or     (c)   during any 12-month
period, a majority of the members of the Board is replaced by directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors before the date of their appointment or election.

Each of the events described above will be treated as a “Change in Control” only
to the extent that it is a change in ownership, change in effective control, or
change in the ownership of a substantial portion of Textron’s assets within the
meaning of IRC Section 409A.
For any Participant who was an employee of a Textron Company on December 31,
2007, the definition set forth above in this Section 1.05 shall be used to
determine whether an event is a “Change in Control” to the extent that the event
would alter the time or form of payment of the Participant’s benefit. To the
extent that the event would cause any change in the Participant’s rights under
the Plan that does not affect the status of the Participant’s benefit under IRC
Section 409A (including, but not limited to, accelerated vesting of the
Participant’s benefit or

      Textron Spillover Savings Plan     Effective January 1, 2009   Page 3

 



--------------------------------------------------------------------------------



 



restrictions on amendments to the Plan), the definition set forth in
Section 7.03 of Appendix A shall be used to determine whether the event is a
“Change in Control.”

1.06   “Compensation” means a Participant’s eligible annual compensation as
defined in the Qualified Savings Plan in which he participates, and any annual
compensation that would be eligible under the Qualified Savings Plan if the
Participant’s deferral election under the Deferred Income Plan for Textron
Executives were disregarded, but determined (in each case) without regard to the
Statutory Limit.   1.07   “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended.   1.08   “Executive Plan” means the Textron
Supplemental Benefits Plan for Executives, as in effect before January 1, 2007,
and the Textron Supplemental Savings Plan for Executives, as in effect from
January 1 through December 31, 2007.   1.09   “IRC” means the Internal Revenue
Code of 1986, as amended. References to any section of the Internal Revenue Code
shall include any final regulations interpreting that section.   1.10   “Key
Executive” means an employee of a Textron Company who has been and continues to
be designated as a Key Executive under the Plan by Textron’s Chief Executive
Officer and Chief Human Resources Officer.   1.11   “Key Executive Plan” means
the Supplemental Benefits Plan for Textron Key Executives, as in effect before
January 1, 2007, and the Supplemental Savings Plan for Textron Key Executives,
as in effect from January 1 through December 31, 2007. The defined contribution
provisions of the Key Executive Plan are included in this Plan as Appendix A.  
1.12   “Participant” means an employee of Textron who is eligible to participate
in the Plan pursuant to Section 2.01 and whose participation has not been
terminated as provided in Section 2.01.   1.13   “Plan” means this Textron
Spillover Savings Plan, as amended and restated from time to time.   1.14  
“Plan Administrator” means Textron or its designees, as described in
Section 7.01.   1.15   “Qualified Savings Plan” means the Textron Savings Plan
or another tax-qualified defined contribution plan maintained by a Textron
Company that has been designated by the Management Committee of Textron as
eligible for supplemental

      Textron Spillover Savings Plan     Effective January 1, 2009   Page 4

 



--------------------------------------------------------------------------------



 



    contributions under the Plan. Any Qualified Savings Plan other than the
Textron Savings Plan shall be identified in an appendix to this Plan, and the
appendix shall also set forth any special terms or conditions that apply to
participants in the Qualified Savings Plan.   1.16   “Separation From Service”
means a Participant’s termination of employment with all Textron Companies,
other than by reason of death or Total Disability, that qualifies as a
“separation from service” for purposes of IRC Section 409A.   1.17  
“Supplemental Shares” means phantom shares of Textron common stock accumulated
and accounted for under the Plan for the purpose of determining the cash value
of distributions from a Participant’s Account.   1.18   “Statutory Limit” means
the limit on eligible compensation under tax-qualified defined contribution
plans imposed by IRC Section 401(a)(17) or the limit on annual additions imposed
by IRC Section 415.   1.19   “Textron” means Textron Inc., a Delaware
corporation, and any successor to Textron Inc.   1.20   “Textron Company” means
Textron or any company controlled by or under common control with Textron within
the meaning of IRC Section 414(b) or (c).   1.21   “Total Disability” means
physical or mental incapacity of a Participant who is employed by a Textron
Company on the disability date, if the incapacity (a) enables the Participant to
receive disability benefits under the Federal Social Security Act, and (b) also
qualifies as a “disability” for purposes of IRC Section 409A(a)(2)(C).

Article II – Participation

2.01   Eligibility. An employee of a Textron Company who is a United States
citizen or resident and who participates in a Qualified Savings Plan shall
become a participant in the Plan when his matching contribution under the
Qualified Savings Plan is limited by the Statutory Limit.   2.02   Period of
Participation. Except as provided in the following sentence, once an individual
becomes a Participant under Section 2.01 above, the individual shall remain a
Participant until the individual’s Account is fully distributed, or until the
individual’s participation in the Plan is terminated by the Board (or by the
Chief Executive Officer and the Chief Human Resources Officer) effective as of
the following January 1. If an employee or former employee is not identified in
Textron’s records as a Participant as of December 31, 2008, the individual shall

      Textron Spillover Savings Plan     Effective January 1, 2009   Page 5

 



--------------------------------------------------------------------------------



 



not be a Participant, and shall not be entitled to receive any benefit under the
Plan, unless the individual either (i) becomes a Participant after 2008 pursuant
to Section 2.01, or (ii) is designated by the Board (or by the Chief Executive
Officer and Chief Human Resources Officer) as a Participant after 2008.
Article III – Spillover Savings Benefit

3.01   Supplemental Matching Contribution. If a Participant contributes at least
10% of eligible compensation to the Textron Savings Plan during a calendar year,
the Participant’s Account under the Plan shall be credited with a supplemental
matching contribution equal to (1) 5% [i.e., 50% of 10%] of the Participant’s
Compensation, reduced by (2) the Participant’s actual matching contribution for
the calendar year under the Textron Savings Plan. If a Participant participates
in a Qualified Savings Plan other than the Textron Savings Plan, the Participant
shall receive a comparable supplemental matching contribution in an amount
sufficient to restore the portion of the matching contribution lost because of
the application of the Statutory Limit to eligible compensation under the
Qualified Savings Plan. The Participant must be employed by a Textron Company on
December 31 of the calendar year in order to receive a supplemental matching
contribution for that calendar year.   3.02   Crediting Contributions. Textron
shall credit the supplemental matching contribution to a Participant’s Account
after the end of the calendar year for which the supplemental matching
contribution is made, but not later than March 15 of the following year. The
credit shall be made as a number of Supplemental Shares determined by dividing
the amount of the supplemental matching contribution for the calendar year by
the average of the composite closing prices of Textron common stock, as reported
in The Wall Street Journal for each trading day in the calendar year for which
the credit is made.   3.03   Crediting Dividend Equivalents and Other
Adjustments. Textron shall credit additional Supplemental Shares to a
Participant’s Account in each calendar quarter to reflect the dividend
equivalents attributable to the Supplemental Shares that were credited to the
Participant’s Account on the record date. The number of additional Supplemental
Shares shall be determined by dividing the dividend amount by the average of the
composite closing prices of Textron common stock, as reported in The Wall Street
Journal for the month in which the record date occurs. The number of
Supplemental Shares credited to a Participant’s Account shall be adjusted,
without receipt of any consideration by Textron, on account of any stock split,
stock dividend, or similar increase or decrease affecting Textron common stock,
as if the Supplemental Shares were actual shares of Textron common stock.

      Textron Spillover Savings Plan     Effective January 1, 2009   Page 6

 



--------------------------------------------------------------------------------



 



3.04   Converting Supplemental Shares to Cash. All distributions from the Plan
shall be made in cash. The cash value distributed will be determined by
multiplying the current value of Textron common stock by the number of whole and
fractional Supplemental Shares in the Participant’s Account as of the
distribution date. The current value of a share of Textron common stock on the
distribution date shall be the average of the composite closing prices, as
reported in The Wall Street Journal, for the first ten trading days of the
calendar month following the Participant’s Separation From Service, death, or
Total Disability.

Article IV – Vesting

4.01   Vesting Schedule. Except as provided in Section 4.02, a Participant’s
Account shall be vested to the same extent that the Participant’s matching
contribution account under the Qualified Savings Plan is vested. Any portion of
the Participant’s Account that is not vested at the time of the Participant’s
Separation From Service shall be forfeited.   4.02   Change in Control. In the
event of a Change in Control, a Participant’s Account shall become fully vested
if the Participant is employed by a Textron Company on the date of the Change in
Control.

Article V – Distribution of Accounts

5.01   Separation From Service. A Participant’s Account shall be distributed in
a lump sum in cash on the first business day of the seventh month following his
Separation From Service (or in January 2009, if later).   5.02   Disability or
Death. If a Participant dies before his Account is distributed, the
Participant’s Account shall be distributed in a lump sum in cash on the first
business day of the first month that begins at least ninety (90) days after the
Participant’s death. If a Participant suffers a Total Disability before his
Account is distributed, the Participant’s Account shall be distributed in a lump
sum in cash on the last business day of the month following his Total
Disability. The Participant’s Beneficiary under the Plan shall be the same as
the Participant’s beneficiary under the Qualified Savings Plan. If a Beneficiary
is receiving installment payments as of December 31, 2007, any remaining
installments due after 2007 shall be aggregated and paid in a lump sum on the
first business day of January 2008.   5.03   Administrative Adjustments in
Payment Date. A payment is treated as being made on the date when it is due
under the Plan if the payment is made on the due date specified by the Plan, or
on a later date that is either (a) in the same calendar year (for a payment
whose specified due date is on or before September 30), or (b) by the 15th day
of the third calendar month following the date specified by the

      Textron Spillover Savings Plan     Effective January 1, 2009   Page 7

 



--------------------------------------------------------------------------------



 



    Plan (for a payment whose specified due date is on or after October 1). A
payment also is treated as being made on the date when it is due under the Plan
if the payment is made not more than 30 days before the due date specified by
the Plan, provided that the payment is not made earlier than six months after
the Participant’s Separation From Service. A Participant may not, directly or
indirectly, designate the taxable year of a payment made in reliance on the
administrative rules in this Section 5.03.

5.04   Distribution Upon Change in Control. Subject to the following sentence,
if a Change in Control also qualifies as a “change in control” under IRC
Section 409A, the Participant’s Account shall be paid in a lump sum in cash on
the first business day of the month following the Change in Control. If a
Participant’s Separation From Service occurred before the Change in Control, the
lump sum payment under this Section 5.04 shall not be made earlier than six
months after the Participant’s Separation From Service.   5.05   Distributions
Before January 1, 2008. Distributions after 2004 and before the effective date
of the Plan were made in good faith compliance with IRC Section 409A and
Internal Revenue Service guidance interpreting IRC Section 409A.

Article VI – Unfunded Plan

6.01   No Plan Assets. Benefits provided under this Plan are unfunded
obligations of Textron. Nothing contained in this Plan shall require Textron to
segregate any monies from its general funds, to create any trust, to make any
special deposits, or to purchase any policies of insurance with respect to such
obligations. If Textron elects to purchase individual policies of insurance on
one or more of the Participants to help finance its obligations under this Plan,
such individual policies and the proceeds of the policies shall at all times
remain the sole property of Textron and neither the Participants whose lives are
insured not their Beneficiaries shall have any ownership rights in such policies
of insurance.   6.02   Top-Hat Plan Status. The Plan is maintained primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees within the meaning of Sections 201(2),
301(a)(3), and 401(a)(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”).

Article VII – Plan Administration

7.01   Plan Administrator’s Powers. Textron shall have all such powers as may be
necessary to carry out the provisions hereof. Textron may from time to time
establish rules for the administration of this Plan and the transaction of its
business. Subject to Section 7.05, any actions by Textron shall be final,
conclusive and binding on each Participant and all persons claiming by, through

      Textron Spillover Savings Plan     Effective January 1, 2009   Page 8

 



--------------------------------------------------------------------------------



 



    or under any Participant. Textron (and any person or persons to whom it
delegates any of its authority as plan administrator) shall have discretionary
authority to determine eligibility for Plan benefits, to construe the terms of
the Plan, and to determine all questions arising in the administration of the
Plan.

7.02   Tax Withholding. Textron may withhold from benefits paid under this Plan
any taxes or other amounts required by law to be withheld. Textron may deduct
from the undistributed portion of a Participant’s benefit any employment tax
that Textron reasonably determines to be due with respect to the benefit under
the Federal Insurance Contributions Act (FICA), and an amount sufficient to pay
the income tax withholding related to such FICA tax. Alternatively, Textron may
require the Participant or Beneficiary to remit to Textron or its designee an
amount sufficient to satisfy any applicable federal, state, and local income and
employment tax with respect to the Participant’s benefit. The Participant or
Beneficiary shall remain responsible at all times for paying any federal, state,
or local income or employment tax with respect to any benefit under this Plan.
In no event shall Textron or any employee or agent of Textron be liable for any
interest or penalty that a Participant or Beneficiary incurs by failing to make
timely payments of tax.   7.03   Use of Third Parties to Assist with Plan
Administration. Textron may employ or engage such agents, accountants,
actuaries, counsel, other experts and other persons as it deems necessary or
desirable in connection with the interpretation and administration of this Plan.
Textron and its committees, officers, directors and employees shall not be
liable for any action taken, suffered or omitted by them in good faith in
reliance upon the advice or opinion of any such agent, accountant, actuary,
counsel or other expert. All action so taken, suffered or omitted shall be
conclusive upon each of them and upon all other persons interested in this Plan.
  7.04   Proof of Right to Receive Benefits. Textron may require proof of death
or Total Disability of any Participant and evidence of the right of any person
to receive any Plan benefit.   7.05   Claims Procedure. A Participant or
Beneficiary who believes that he is being denied a benefit to which he is
entitled under the Plan (referred to in this Section 7.05 as a “Claimant”) may
file a written request with the Benefits Committee setting forth the claim. The
Benefits Committee shall consider and resolve the claim as set forth below.

  (a)   Time for Response. Upon receipt of a claim, the Benefits Committee shall
advise the Claimant that a response will be forthcoming within 90 days. The
Benefits Committee may, however, extend the response period for up to an
additional 90 days for reasonable cause, and shall notify the

      Textron Spillover Savings Plan     Effective January 1, 2009   Page 9

 



--------------------------------------------------------------------------------



 



Claimant of the reason for the extension and the expected response date. The
Benefits Committee shall respond to the claim within the specified period.

  (b)   Denial. If the claim is denied in whole or part, the Benefits Committee
shall provide the Claimant with a written decision, using language calculated to
be understood by the Claimant, setting forth (1) the specific reason or reasons
for such denial; (2) the specific reference to relevant provisions of this Plan
on which such denial is based; (3) a description of any additional material or
information necessary for the Claimant to perfect his claim and an explanation
why such material or such information is necessary; (4) appropriate information
as to the steps to be taken if the Claimant wishes to submit the claim for
review; (5) the time limits for requesting a review of the claim; and (6) the
Claimant’s right to bring an action for benefits under Section 502(a) of ERISA.
    (c)   Request for Review. Within 60 days after the Claimant’s receipt of the
written decision denying the claim in whole or in part, the Claimant may request
in writing that the Benefits Committee review the determination. The Claimant or
his duly authorized representative may, but need not, review the relevant
documents and submit issues and comment in writing for consideration by the
Benefits Committee. If the Claimant does not request a review of the initial
determination within such 60-day period, the Claimant shall be barred from
challenging the determination.     (d)   Review of Initial Determination. Within
60 days after the Benefits Committee receives a request for review, it will
review the initial determination. If special circumstances require that the
60-day time period be extended, the Benefits Committee will so notify the
Claimant and will render the decision as soon as possible, but no later than
120 days after receipt of the request for review.     (e)   Decision on Review.
All decisions on review shall be final and binding with respect to all concerned
parties. The decision on review shall set forth, in a manner calculated to be
understood by the Claimant, (1) the specific reasons for the decision, shall
including references to the relevant Plan provisions upon which the decision is
based; (2) the Claimant’s right to receive, upon request and free of charge,
reasonable access to and copies of all documents, records, and other
information, relevant to his benefits; and (3) the Claimant’s right to bring a
civil action under Section 502(a) of ERISA.

7.06   Enforcement Following a Change in Control. If, after a Change in Control,
any claim is made or any litigation is brought by a Participant or Beneficiary
to enforce or interpret any provision contained in this Plan, Textron and the

      Textron Spillover Savings Plan     Effective January 1, 2009   Page 10

 



--------------------------------------------------------------------------------



 



    “person” or “group” described in Section 1.05 shall be liable, jointly and
severally, to reimburse the Participant or Beneficiary for the Participant’s or
Beneficiary’s reasonable attorney’s fees and costs incurred during the
Participant’s or Beneficiary’s lifetime in pursuing any such claim or
litigation, and to pay prejudgment interest at the Prime Rate as quoted in the
Money Rates section of The Wall Street Journal on any money award or judgment
obtained by the Participant or Beneficiary, payable at the same time as the
underlying award or judgment. Any reimbursement pursuant to the preceding
sentence shall be paid to the Participant no earlier than six months after the
Participant’s Separation From Service, and shall be paid to the Participant or
Beneficiary no later than the end of the calendar year following the year in
which the expense was incurred. The reimbursement shall not be subject to
liquidation or exchange for another benefit, and the amount of reimbursable
expense incurred in one year shall not affect the amount of reimbursement
available in another year.

Article VIII – Amendment and Termination

8.01   Amendment. Subject to subsections (a) and (b), below, the Board or its
designee shall have the right to amend, modify, or suspend this Plan at any time
by written resolution or other formal action reflected in writing. Subject to
subsections (a) and (b), below, the Management Committee of Textron or its
designee also shall have the right to amend, modify, or suspend any provisions
of this Plan, by written resolution or other formal action reflected in writing,
with respect to any Participant who is not a member of the Management Committee
or a Key Executive.

  (a)   No amendment, modification, or suspension shall reduce the amount
credited to a Participant’s Account immediately before the effective date of the
amendment, modification, or suspension.     (b)   Following a Change in Control,
no amendment, modification, or suspension shall be made that directly or
indirectly reduces any right or benefit provided upon a Change in Control.

An amendment to the Qualified Savings Plan that affects the benefits provided
under this Plan shall not be deemed to be an amendment to this Plan, and shall
not be subject to the restrictions in subsections (a) and (b), provided that the
amendment to the Qualified Savings Plan applies to a broad cross-section of
participants in the Qualified Savings Plan, and not only or primarily to
Participants in this Plan.

8.02   Termination. The Board or its designee shall have the right to terminate
this Plan at any time before a Change in Control by written resolution. No
termination of

      Textron Spillover Savings Plan     Effective January 1, 2009   Page 11

 



--------------------------------------------------------------------------------



 



    the Plan shall reduce a Participant’s Account immediately before the
effective date of the termination.   8.03   Distributions Upon Plan Termination.
Upon the termination of the Plan by the Board with respect to all Participants,
and termination of all arrangements sponsored by any Textron Company that would
be aggregated with the Plan under IRC Section 409A, Textron shall have the
right, in its sole discretion, and notwithstanding any elections made by the
Participant, to pay the Participant’s vested Account in a lump sum, to the
extent permitted under IRC Section 409A. All payments that may be made pursuant
to this Section 8.03 shall be made no earlier than the thirteenth month and no
later than the twenty-fourth month after the termination of the Plan. Textron
may not accelerate payments pursuant to this Section 8.03 if the termination of
the Plan is proximate to a downturn in Textron’s financial health. If Textron
exercises its discretion to accelerate payments under this Section 8.03, it
shall not adopt any new arrangement that would have been aggregated with the
Plan under IRC Section 409A within three years following the date of the Plan’s
termination.

Article IX – Miscellaneous

9.01   Use of Masculine or Feminine Pronouns. Unless a contrary or different
meaning is expressly provided, each use in this Plan of the masculine or
feminine gender shall include the other and each use of the singular number
shall include the plural.   9.02   Transferability of Plan Benefits.

  (a)   Textron shall recognize the right of an alternate payee named in a
domestic relations order to receive all or a portion of a Participant’s benefit
under the Plan, provided that (1) the domestic relations order would be a
“qualified domestic relations order” within the meaning of IRC Section 414(p) if
IRC Section 414(p) were applicable to the Plan (except that the order may
require payment to be made to the alternate payee before the Participant’s
earliest retirement age), (2) the domestic relations order does not purport to
give the alternate payee any right to assets of any Textron Company, (3) the
domestic relations order does not purport to allow the alternate payee to defer
payments beyond the date when the benefits assigned to the alternate payee would
have been paid to the Participant, and (4) the domestic relations order does not
require the Plan to make a payment to an alternate payee in any form other than
a cash lump sum.     (b)   Except as provided in subsection (a) concerning
domestic relations orders, no amount payable at any time under this Plan shall
be subject in any

      Textron Spillover Savings Plan     Effective January 1, 2009   Page 12

 



--------------------------------------------------------------------------------



 



manner to alienation, sale, transfer, assignment, pledge or encumbrance of any
kind to the extent that the assignment or other action would cause the amount to
be included in the Participant’s gross income or treated as a distribution for
federal income tax purposes. A Participant may, with the written approval of the
Benefits Committee, make an assignment of a benefit for estate planning or
similar purposes if the assignment does not cause the amount to be included in
the Participant’s gross income or treated as a distribution for federal income
tax purposes. Any attempt to alienate, sell, transfer, assign, pledge or
otherwise encumber any such benefit, whether presently or subsequently payable,
shall be void unless so approved. Except as required by law, no benefit payable
under this Plan shall in any manner be subject to garnishment, attachment,
execution or other legal process, or be liable for or subject to the debts or
liability of any Participant or Beneficiary.

9.03   Section 409A Compliance. The Plan is intended to comply with IRC
Section 409A and should be interpreted accordingly. Any distribution election
that would not comply with IRC Section 409A is not effective. To the extent that
a provision of this Plan does not comply with IRC Section 409A, such provision
shall be void and without effect. Textron does not warrant that the Plan will
comply with IRC Section 409A with respect to any Participant or with respect to
any payment, however. In no event shall any Textron Company; any director,
officer, or employee of a Textron Company (other than the Participant); or any
member of the Benefits Committee be liable for any additional tax, interest, or
penalty incurred by a Participant or Beneficiary as a result of the Plan’s
failure to satisfy the requirements of IRC Section 409A, or as a result of the
Plan’s failure to satisfy any other requirements of applicable tax laws.   9.04
  Controlling State Law. This Plan shall be construed in accordance with the
laws of the State of Delaware.   9.05   No Right to Employment. Nothing
contained in this Plan shall be construed as a contract of employment between
any Participant and any Textron Company, or to suggest or create a right in any
Participant of continued employment at any Textron Company.   9.06   Additional
Conditions Imposed. Textron, the Chief Executive Officer and the Chief Human
Resources Officer, and the Benefits Committee may impose such other lawful terms
and conditions on participation in this Plan as deemed desirable. The Chief
Executive Officer, the Chief Human Resources Officer, and members of the
Benefits Committee may participate in this Plan.

      Textron Spillover Savings Plan     Effective January 1, 2009   Page 13

 



--------------------------------------------------------------------------------



 



(TEXTRON LOGO) [b74351tib7435108.gif]
 
TEXTRON SPILLOVER SAVINGS PLAN
 
APPENDIX A
 
Defined Contribution Provisions
of the
Supplemental Benefits Plan for
Textron Key Executives
(As in effect before January 1, 2008)
 

 



--------------------------------------------------------------------------------



 



Textron Spillover Savings Plan
Appendix A — Key Executive Plan
Table of Contents

         
Introduction
    1  
 
       
Article I—Definitions
    3  
 
       
Article II—Participation
    4  
 
       
Article III—Supplemental Savings Benefits
    4  
 
       
Article IV—Supplemental Included Plan Benefits
    5  
 
       
Article V—Unfunded Plan
    5  
 
       
Article VI—Plan Administration
    5  
 
       
Article VII—Miscellaneous
    7  
 
       
Market Square Profit Sharing Plan Schedule
       

      Textron Spillover Savings Plan   Appendix A Effective January 1, 2009  
Page i

 



--------------------------------------------------------------------------------



 



Textron Spillover Savings Plan
Appendix A — Key Executive Plan
Introduction

A.   Key Executive Plan     (As in Effect Before January 1, 2007)

Before 2007, the Supplemental Benefits Plan for Textron Key Executives (the “Key
Executive Plan”) was a separate unfunded, nonqualified deferred compensation
arrangement for designated key executives of Textron and its affiliates. The Key
Executive Plan supplemented key executives’ benefits under Textron’s
tax-qualified defined benefit plans and tax-qualified defined contribution plans
by providing benefits that exceeded the statutory limits under the Internal
Revenue Code (“IRC”). The Key Executive Plan also provided supplemental pension
benefits based on certain elements of key executives’ compensation that were not
included in pensionable compensation under the tax-qualified defined benefit
plans.

B.   Supplemental Savings Plan for Textron Key Executives     (Effective
January 1, 2007)

Effective January 1, 2007, the defined benefit portion of the Key Executive Plan
was separated from the defined contribution portion of the Key Executive Plan.
The defined benefit portion of the Key Executive Plan continued as part of the
Textron Spillover Pension Plan, and the defined contribution portion of the Key
Executive Plan continued as a separate plan, the Supplemental Savings Plan for
Textron Key Executives.

C.   Textron Spillover Savings Plan     (Effective January 1, 2008)

Effective January 1, 2008, the Supplemental Savings Plan for Textron Key
Executives and the Textron Supplemental Savings Plan for Executives were merged
to form the Textron Spillover Savings Plan.

D.   Key Executive Protected Benefits     (Earned and Vested Before 2005)

The portion of Appendix A that follows this Introduction sets forth the defined
contribution provisions of the Key Executive Plan as in effect on October 3,
2004, when IRC Section 409A was enacted as part of the American Jobs Creation
Act of 2004, with certain modifications imposing additional restrictions on
distributions and changing provisions for measuring investment returns. Key
Executives’ supplemental savings benefits that were earned and vested (within
the meaning of Section 409A) before January 1, 2005, and any subsequent increase
that is permitted to be included in such amounts under Section 409A (“Key
Executive Protected

      Textron Spillover Savings Plan   Appendix A Effective January 1, 2009  
Page 1

 



--------------------------------------------------------------------------------



 



Benefits”), are calculated and paid solely as provided in Appendix A, and are
not subject to any other provisions of the Textron Spillover Savings Plan.
The Key Executive Protected Benefits are not intended to be subject to IRC
Section 409A. No amendment to this Appendix A that would constitute a “material
modification” for purposes of Section 409A shall be effective unless the
amending instrument states that it is intended to materially modify Appendix A
and to cause the Key Executive Protected Benefits to become subject to
Section 409A. Although the Key Executive Protected Benefits are not intended to
be subject to Section 409A, no Textron Company (nor any director, officer, or
other representative of a Textron Company) shall be liable for any adverse tax
consequence suffered by a Participant or beneficiary if a Key Executive
Protected Benefit becomes subject to Section 409A.

E.   Benefits Subject To Section 409A     (Earned or Vested From 2005 Through
2007)

Supplemental savings benefits earned by Key Executives after 2004, and
supplemental savings benefits that became vested after 2004, are subject to the
provisions of IRC Section 409A. To the extent that these benefits were earned
under the Key Executive Plan before January 1, 2008, the benefits shall be
calculated under the provisions of the Key Executive Plan set forth in this
Appendix A. However, any benefits earned or vested under the Key Executive Plan
after 2004 shall be paid exclusively as provided in the Textron Spillover
Savings Plan (not including any appendix to the Textron Spillover Savings Plan),
and shall not be subject to any provision of Appendix A that relates to the
payment or distribution of benefits. Although the provisions of the Textron
Spillover Savings Plan generally are effective as of January 1, 2008, the
provisions that govern the distribution of benefits earned or vested after 2004
under the Key Executive Plan are effective as of January 1, 2005.
Section 6.02(c) of Appendix A requires a Participant to make an election if the
Participant wishes to request one of the distribution options in Section 6.02.
Section 1.08 of the Market Square Profit Sharing Plan Schedule requires a
Participant to make an election if the Participant wishes to request one of the
distribution options in Section 1.08. These election provisions are effective as
of July 25, 2007, the date on which the Plan was adopted by the Board.
Key Executive Plan
The text that follows sets forth the defined contribution provisions of the Key
Executive Plan as in effect on October 3, 2004, and as modified thereafter in
certain respects that do not constitute “material modifications” for purposes of
IRC Section 409A. The defined terms in Appendix A relate only to the provisions
set forth in Appendix A: they do not apply to any other provisions of the
Textron Spillover Savings Plan, and terms defined elsewhere in the Textron
Spillover Savings Plan do not apply to Appendix A. No additional benefits shall
accrue or be deferred under Appendix A after December 31, 2007.

      Textron Spillover Savings Plan   Appendix A Effective January 1, 2009  
Page 2

 



--------------------------------------------------------------------------------



 



Article I—Definitions
In this Appendix, the following terms shall have the meanings set forth in this
Article, unless a contrary or different meaning is expressly provided:

1.01   “Benefits Committee” means the Employee Benefits Committee of Textron.  
1.02   “Board” means the Board of Directors of Textron.   1.03   “ERISA” means
the Employee Retirement Income Security Act of 1974, as amended.   1.04  
“Included Plan” means a Textron defined contribution plan specifically
designated by the Management Committee under Article IV.   1.05   “Key
Executive” means an employee of a Textron Company who has been and continues to
be designated as a Key Executive under the Plan by Textron’s Chief Executive
Officer and Chief Human Resources Officer.   1.06   “Management Committee” means
the Management Committee of Textron.   1.07   “Participant” means a Key
Executive who is participating in this Plan pursuant to Article II and, unless
the context clearly indicates to the contrary, a former Participant who is
entitled to benefits under this Plan.   1.08   “Plan” means this Supplemental
Savings Plan for Textron Key Executives, as amended and restated from time to
time.   1.09   “Savings Plan” means the Textron Savings Plan, as amended and
restated from time to time.   1.10   “Statutory Limit” means any limit on
benefits under, or annual additions to, qualified plans imposed by
Section 401(a)(17) or 415 of the Internal Revenue Codes of 1954 or 1986, as
amended from time to time.   1.11   “Supplemental Shares” means phantom shares
of Textron common stock accumulated and accounted for under this Plan for the
purpose of determining the cash value of distributions and transfers from a
Participant’s supplemental savings account.   1.12   “Textron” means Textron
Inc., a Delaware corporation, and any successor of Textron Inc.   1.13  
“Textron Company” means Textron or any company controlled by or under common
control with Textron.

      Textron Spillover Savings Plan   Appendix A Effective January 1, 2009  
Page 3

 



--------------------------------------------------------------------------------



 



Article II—Participation

2.01   A Key Executive shall participate in this Plan if the annual additions to
her accounts under the Savings Plan or any Included Plan are limited by one or
more Statutory Limits.

Article III—Supplemental Savings Benefits

3.01   Textron shall maintain a supplemental savings account and a fixed income
account for each Participant who participates in the Savings Plan for making
credits, payments, and transfers described in this Article.   3.02   A
Participant who contributes at least 10% of eligible compensation to the Textron
Savings Plan each month shall receive a supplemental savings credit. Textron
shall, as of the end of each calendar month, credit Supplemental Shares to each
supplemental savings account, equal to the lost employer contribution for the
month divided by the average of the composite closing prices of Textron common
stock, as reported in The Wall Street Journal for the month. The lost employer
contribution for the month shall be equal to the Participant’s Savings Plan
eligible compensation for the month times the Participant’s Savings Plan
election percentage (not to exceed 10%) times 50%, less the employer
contribution made to the Participant’s Savings Plan Account for the month.  
3.03   Textron shall, in each calendar quarter, credit Supplemental Shares to a
Participant’s supplemental savings account equal in number to the number of
shares of Textron common stock that would have been allocated on account of
dividends to the Participant’s supplemental savings account as of that date,
based on the average of the composite closing prices of Textron common stock, as
reported in The Wall Street Journal for the month in which the date of record
occurs.   3.04   Amounts in the fixed income account shall earn interest at a
monthly interest rate that is one twelfth of the average for the calendar month
of the Moody’s Corporate Bond Yield Index as published by Moody’s Investors
Service, Inc. (or any successor thereto), or, if such monthly yield is no longer
published, a substantially similar average selected by the Benefits Committee.
Interest shall be credited on the last day of each calendar month on the average
daily balance of the fixed income account during the month.   3.05   A
Participant who has terminated her Textron employment may, once each calendar
month, elect to transfer, in 5% increments (with a minimum transfer of 10% of
the supplemental savings account), effective the first calendar day of the month
following the minimum notice of three business days, any amount in her
supplemental savings account to her fixed income account. The cash value
transferred will be determined by multiplying the current value of Textron
common stock by the number of whole and fractional Supplemental Shares in her
supplemental savings account as of the end of the month in which the election is
made times the percentage being transferred. If any

      Textron Spillover Savings Plan   Appendix A Effective January 1, 2009  
Page 4

 



--------------------------------------------------------------------------------



 



    portion of a Participant’s accounts under the Savings Plan shall be
forfeited, a proportionate part of the Participant’s Supplemental Shares also
shall be forfeited. The current value of a share of Textron common stock at the
transfer date shall be the average of the composite closing prices, as reported
in The Wall Street Journal, for the first ten trading days of the effective
month.   3.06   The number of Supplemental Shares credited to a Participant’s
account under this Article III shall be adjusted, without receipt of any
consideration by Textron, on account of any stock split, stock dividend, or
similar increase or decrease affecting Textron common stock, as if the
Supplemental Shares were actual shares of Textron common stock.

Article IV—Supplemental Included Plan Benefits

4.01   The Management Committee may cause this Plan to provide supplemental
benefits on account of an Included Plan by adopting a Schedule to this Plan. The
Schedule shall specify any special terms or conditions upon which the
supplemental benefits shall be provided. Except as specifically provided in a
Schedule, all of the terms and conditions of this Plan shall apply to the
Included Plan.

Article V—Unfunded Plan

5.01   Benefits to be provided under this Plan are unfunded obligations of
Textron. Nothing contained in this Plan shall require Textron to segregate any
monies from its general funds, to create any trust, to make any special
deposits, or to purchase any policies of insurance with respect to such
obligations. If Textron elects to purchase individual policies of insurance on
one or more of the Participants to help finance its obligations under this Plan,
such individual policies and the proceeds therefrom shall at all times remain
the sole property of Textron and neither the Participants whose lives are
insured nor their beneficiaries shall have any ownership rights in such policies
of insurance.   5.02   This Plan is intended in part to provide benefits for a
select group of management employees who are highly compensated, within the
meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and in part to be an excess
benefit plan, pursuant to Section 3(36) of ERISA.   5.03   No Participant shall
be required or permitted to make contributions to this Plan.

Article VI—Plan Administration

6.01   Textron shall be the plan administrator of this Plan and shall be solely
responsible for its general administration and interpretation. Textron shall
have all such powers as may be necessary to carry out the provisions hereof.
Textron may from time to time establish rules for the administration of this
Plan and the transaction of its business. Subject to

      Textron Spillover Savings Plan   Appendix A Effective January 1, 2009  
Page 5

 



--------------------------------------------------------------------------------



 



    Section 6.05, any action by Textron shall be final, conclusive, and binding
on each Participant and all persons claiming by, through or under any
Participant. Textron (and any person or persons to whom it delegates any of its
authority as plan administrator) shall have discretionary authority to determine
eligibility for Plan benefits, to construe the terms of the Plan, and to
determine all questions arising in the administration of the Plan, and shall
make all such determinations and interpretations in a nondiscriminatory manner.
  6.02   (a) Except as provided in the following sentence, and in subsections
(b), (c), and (d), below, the distribution of any account under Article III or
Article IV shall be made at the same time, in the same manner, to the same
persons and in the same proportions, as is made the payment or distribution
under the related Savings Plan or Included Plan, or otherwise as determined by
the Benefits Committee in its sole discretion. However, if a Participant’s
supplemental savings account contains 50 or fewer Supplemental Shares at
termination, such Participant’s supplemental savings account shall be paid in a
single sum. Textron may withhold from benefits and accounts under this Plan, any
taxes or other amounts required by law to be withheld. Notwithstanding any
provision to the contrary, no benefit shall be paid to any Participant while
employed by Textron.

(b) Each amount then credited to the accounts under Article III and Article IV
shall become due and payable to the respective Participants and beneficiaries
immediately upon a Change in Control as defined in Section 7.03.
(c) Effective for payments commencing on or after January 1, 2008, the Benefits
Committee has exercised its discretion pursuant to subsection (a) to determine
that all distributions shall be made or shall commence at the time of a
Participant’s termination of employment (or in January 2009, if the
Participant’s employment terminated before December 31, 2007) in one of the
following forms of payment:
(i) A cash lump sum.
(ii) Annual installments in cash over a period not exceeding 15 years (or the
Participant’s life expectancy, if less), calculated each year by dividing the
Participant’s unpaid account balance as of January 1 of that year by the
remaining number of unpaid installments. If a Participant dies while receiving
installment payments, the remaining installments will be paid in a lump sum to
the Participant’s designated beneficiary.
A Participant who wishes to request a form of payment must file an election in a
form acceptable to Textron, before the election deadline described below, to
indicate her preferred form of payment; but all Participant elections shall be
subject to the Benefits Committee’s discretion to change the elected form of
payment. If a Participant’s supplemental savings account contains 50 or fewer
Supplemental Shares at termination,

      Textron Spillover Savings Plan   Appendix A Effective January 1, 2009  
Page 6

 



--------------------------------------------------------------------------------



 



the Participant’s supplemental savings account shall be paid in a cash lump sum
at the Participant’s termination of employment. If a Participant who is still
employed by a Textron Company fails to request a form of payment before the end
of 2008, such Participant’s account shall be paid in a lump sum in cash six
months after the Participant’s termination of employment. If a Participant’s
employment with all Textron Companies has terminated before December 31, 2007,
and if the Participant fails to request a form of payment before the end of
2008, such Participant’s account shall be paid in a lump sum in cash in
January 2009.
(d) Effective January 1, 2008, any payment to a beneficiary shall be made in a
lump sum in the month following the Participant’s death (or in January 2008, if
later). If a beneficiary is receiving installment payments as of December 31,
2007, any remaining installments due after 2007 shall be aggregated and paid in
a lump sum in January 2008.

6.03   Textron may employ or engage such agents, accountants, actuaries,
counsel, other experts and other persons as it deems necessary or desirable in
connection with the interpretation and administration of this Plan. Textron
shall be entitled to rely upon all certifications made by an accountant selected
by Textron. Textron and its committees, officers, directors and employees shall
not be liable for any action taken, suffered or omitted by them in good faith in
reliance upon the advice or opinion of any such agent, accountant, actuary,
counsel or other expert. All action so taken, suffered or omitted shall be
conclusive upon each of them and upon all other persons interested in this Plan.
  6.04   Textron may require proof of death or total disability of any
Participant, former Participant or beneficiary and evidence of the right of any
person to receive any Plan benefit.   6.05   Claims under this Plan shall be
filed in writing with Textron, and shall be reviewed and resolved pursuant to
the claims procedure in Section 7.05 of the Textron Spillover Savings Plan.

Article VII—Miscellaneous

7.01   Unless a contrary or different meaning is expressly provided, each use in
this Plan of the masculine or feminine gender shall include the other and each
use of the singular number shall include the plural.   7.02   (a) Textron shall
recognize the right of an alternate payee named in a domestic relations order to
receive all or a portion of a Participant’s benefit under the Plan, provided
that (1) the domestic relations order would be a “qualified domestic relations
order” within the meaning of IRC Section 414(p) if IRC Section 414(p) were
applicable to the Plan (except that the order may require payment to be made to
the alternate payee before the Participant’s earliest retirement age), (2) the
domestic relations order does not

      Textron Spillover Savings Plan   Appendix A Effective January 1, 2009  
Page 7

 



--------------------------------------------------------------------------------



 



purport to give the alternate payee any right to assets of any Textron Company,
(3) the domestic relations order does not purport to allow the alternate payee
to defer payments beyond the date when the benefits assigned to the alternate
payee would have been paid to the Participant, and (4) the domestic relations
order does not require the Plan to make a payment to an alternate payee in any
form other than a cash lump sum.
(b) Except as provided in subsection (a) concerning domestic relations orders,
no amount payable at any time under this Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge or encumbrance of any kind to the
extent that the assignment or other action would cause the amount to be included
in the Participant’s gross income or treated as a distribution for federal
income tax purposes. A Participant may, with the written approval of the
Benefits Committee, make an assignment of a benefit for estate planning or
similar purposes if the assignment does not cause the amount to be included in
the Participant’s gross income or treated as a distribution for federal income
tax purposes. Any attempt to alienate, sell, transfer, assign, pledge or
otherwise encumber any such benefit, whether presently or subsequently payable,
shall be void unless so approved. Except as required by law, no benefit payable
under this Plan shall in any manner be subject to garnishment, attachment,
execution or other legal process, or be liable for or subject to the debts or
liability of any Participant or beneficiary.

7.03   Notwithstanding any Plan provision to the contrary, the Board or its
designee shall have the right to amend, modify, suspend or terminate this Plan
at any time by written ratification of such action; provided, however, that no
amendment, modification, suspension or termination:

  (1)   shall reduce an amount credited to any supplemental account under
Article III or Article IV of this Plan immediately before the effective date of
the amendment, modification, suspension or termination; or     (2)   shall be
made to Section 6.02 or 7.03 following a Change in Control.

If after a Change in Control any claim is made or any litigation is brought by a
Participant or beneficiary to enforce or interpret any provision contained in
this Plan, Textron and the “person” or “group” described in the next following
sentence shall be liable, jointly and severally, to indemnify the Participant or
beneficiary and to pay prejudgment interest on any recovery as provided in
Section 7.06 of the Textron Spillover Savings Plan.
For purposes of this Plan, a “Change in Control” shall occur if (i) any “person”
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Act”)) other than Textron, any trustee or
other fiduciary holding Textron common stock under an employee benefit plan of
Textron or a related

      Textron Spillover Savings Plan   Appendix A Effective January 1, 2009  
Page 8

 



--------------------------------------------------------------------------------



 



company, or any corporation which is owned, directly or indirectly, by the
stockholders of Textron in substantially the same proportions as their ownership
of Textron common stock, is or becomes (other than by acquisition from Textron
or a related company) the “beneficial owner” (as defined in Rule 13d-3 under the
Act) of more than 30% of the then outstanding voting stock of Textron, or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board (and any new director whose
election by the Board or whose nomination for election by Textron’s stockholders
was approved by a vote of at least two thirds of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority thereof, or (iii) stockholders of Textron
approve a merger or consolidation of Textron with any other corporation, other
than a merger or consolidation which would result in the voting securities of
Textron outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of Textron or such surviving entity outstanding immediately after
such merger or consolidation, or (iv) the stockholders of Textron approve a plan
of complete liquidation of Textron or an agreement for the sale or disposition
by Textron of all or substantially all of Textron’s assets.

7.04   This Plan shall be construed in accordance with the laws of the State of
Delaware.   7.05   Nothing contained in this Plan shall be construed as a
contract of employment between any Participant and any Textron Company, or to
suggest or create a right in any Participant to be continued in employment as a
Key Executive or other employee of any Textron Company.   7.06   Textron, the
Chief Executive Officer and the Chief Human Resources Officer, and the Benefits
Committee may impose such other lawful terms and conditions on participation in
this Plan as deemed desirable. The Chief Executive Officer, the Chief Human
Resources Officer and members of the Benefits Committee may participate in this
Plan.

      Textron Spillover Savings Plan   Appendix A Effective January 1, 2009  
Page 9

 



--------------------------------------------------------------------------------



 



 
TEXTRON SPILLOVER SAVINGS PLAN
 
APPENDIX A
 
Market Square Profit Sharing Plan Schedule
(As in effect before January 1, 2008)
 

 



--------------------------------------------------------------------------------



 



Textron Spillover Savings Plan
Appendix A — Key Executive Plan
Market Square Profit Sharing Plan Schedule
               This Schedule to the Supplemental Benefits Plan for Textron Key
Executives (the “Key Executive Plan”) was restated effective January 1, 2000,
pursuant to Article IV of the Key Executive Plan. The Schedule is included
herein as part of Appendix A to the Textron Spillover Savings Plan. Appendix A
sets forth the defined contribution provisions of the Key Executive Plan as in
effect on October 3, 2004.

1.01   “Market Square Plan” means The Market Square Profit Sharing Plan, as
amended and restated from time to time.   1.02   Textron shall maintain a stock
unit account and a fixed income account for each participant for making credits,
payments, and transfers described in this Schedule.   1.03   Textron shall, in
each calendar quarter, credit Supplemental Shares to a Participant’s stock unit
account equal in number to the number of shares of Textron common stock that
would have been allocated on account of dividends to the Participant’s stock
unit account as of that date, based on the average of the composite closing
prices of Textron common stock, as reported in The Wall Street Journal for the
month in which the date of record occurs.   1.04   Amounts in the fixed income
account shall earn interest at a monthly interest rate that is the average for
the calendar month of the Moody’s Corporate Bond Yield Index as published by
Moody’s Investors Service, Inc. (or any successor thereto), or, if such monthly
yield is no longer published, a substantially similar average selected by the
Benefits Committee. Interest shall be credited on the last day of each calendar
month on the average daily balance of the fixed income account during the month.
  1.05   A Participant who has terminated her Textron employment may, once each
calendar month, elect to transfer, in 5% increments (with a minimum transfer of
10% of the stock unit account), effective the first calendar day of the month
following the minimum notice of three business days, any amount in her stock
unit account to her general fund account. The cash value transferred will be
determined by multiplying the current value of Textron common stock by the
number of whole and fractional Supplemental Shares in her stock unit account as
of the end of the month in which the election is made times the percentage being
transferred. The current value of a share of Textron common stock at the
transfer date shall be the average of the composite closing prices, as reported
in The Wall Street Journal, for the first ten trading days of the effective
month.   1.06   The number of Supplemental Shares credited to a Participant’s
account under this schedule shall be adjusted, without receipt of any
consideration by Textron, on account of any stock split, stock dividend, or
similar increase or decrease

  Textron Spillover Savings Plan
Effective January 1, 2009   Appendix A (Market Square Schedule)
Page 1

 



--------------------------------------------------------------------------------



 



affecting Textron common stock, as if the Supplemental Shares were actually
shares of Textron common stock.

1.07   Subject to Section 1.08, below, benefits shall become payable upon the
Participant’s termination of Textron employment or such other time as determined
by the Benefits Committee in its sole discretion. Textron, upon the written
instructions of the Benefits Committee or its designee, shall distribute the
benefits in accordance with any one or a combination of the following methods
after considering any method of payment requested by the Participant or by the
beneficiaries entitled to receive the benefits:

     (1) Payment in a single sum.
     (2) Payment in a number of annual installments, each payable as soon as
practicable after the end of each successive calendar year, over a period not
exceeding the life expectancy of the payee or his primary beneficiary (whichever
is greater) determined as of the date on which the benefits first became
payable. The annual installments shall be calculated each year by dividing the
unpaid amount of the benefits as of January 1 of that year by the remaining
number of unpaid installments. Plan benefits payable under Section 1.07 shall
begin to be paid not later than April 1 of the calendar year that begins after
the date the Participant attains or would have attained age 701/2.

1.08   Effective for payments commencing on or after January 1, 2008, the
Benefits Committee has exercised its discretion pursuant to Section 1.07 to
determine that all distributions shall be made or shall commence at the time of
a Participant’s termination of employment (or in January 2009, if later) in one
of the following forms of payment:

(i) A cash lump sum.
(ii) Annual installments in cash over a period not exceeding 15 years (or the
Participant’s life expectancy, if less), calculated each year by dividing the
Participant’s unpaid account balance as of January 1 of that year by the
remaining number of unpaid installments. If a Participant dies while receiving
installment payments, the remaining installments will be paid in a lump sum to
the Participant’s designated beneficiary.
A Participant who wishes to request a form of payment must file an election in a
form acceptable to Textron, before the election deadline described below, to
indicate her preferred form of payment; but all Participant elections shall be
subject to the Benefits Committee’s discretion to change the elected form of
payment. If a Participant who is still employed by a Textron Company fails to
request a form of payment before the end of 2008, such Participant’s account
shall be paid in a lump sum in cash six months after the Participant’s
termination of employment. If a Participant’s employment with all Textron
Companies has

  Textron Spillover Savings Plan
Effective January 1, 2009   Appendix A (Market Square Schedule)
Page 2

 



--------------------------------------------------------------------------------



 



terminated before December 31, 2008, and if the Participant fails to request a
form of payment before the end of 2008, such Participant’s account shall be paid
in a lump sum in cash in January 2009.
Effective January 1, 2008, any payment to a beneficiary shall be made in a lump
sum in the month following the Participant’s death (or in January 2008, if
later). If a beneficiary is receiving installment payments as of December 31,
2007, any remaining installments due after 2007 shall be aggregated and paid in
a lump sum in January 2008.

  Textron Spillover Savings Plan
Effective January 1, 2009   Appendix A (Market Square Schedule)
Page 3

 